DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an apparatus comprising: a rectifier configured to convert an alternating current voltage into a direct current voltage; a load switch has a first terminal connected to a power source and a second terminal coupled to an output of the rectifier; a first power converter connected to the output of the rectifier; and a second power converter having an input connected to an output of the first power converter, wherein the first power converter and the second power converter are connected in cascade to provide power to a load.
Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose a method comprising: configuring a hybrid charging system to operate in a wireless charging mode to charge a battery after a power source has been cut off from the hybrid charging system, wherein the hybrid charging system comprises: a rectifier configured to convert an alternating current voltage into a direct current voltage; a load switch connected between and a voltage bus and a power port configured to be connected to the power source; a first power converter and a second power converter connected in cascade between the rectifier and the battery; and configuring the hybrid 
Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose a system comprising: a receiver coil configured to be magnetically coupled to a transmitter coil; a rectifier connected to a voltage bus through a switch; a first power converter and a second power converter connected in cascade between the switch and a battery, wherein the first power converter and the second power converter are configured to provide power to the battery: and a load switch connected between the voltage bus and a power port configured to be connected to a power source.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836